Citation Nr: 0800588	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  03-17 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to the left hamstring muscle.

2.  Entitlement to a disability rating in excess of 10 
percent for migraines.

3.  Entitlement to a disability rating in excess of 10 
percent for the residuals of an injury to the right calf 
muscle.

4.  Entitlement to a disability rating in excess of 10 
percent for dermatophytosis of the feet.

5.  Entitlement to a compensable disability rating for the 
residuals of an injury to the right wrist.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
December 2000.

These matters come to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In June 2005, the Board remanded the appeal for 
further development.

The issues of entitlement to a disability rating in excess of 
10 percent for migraines, entitlement to a disability rating 
in excess of 10 percent for the residuals of an injury to the 
right calf muscle, entitlement to a disability rating in 
excess of 10 percent for dermatophytosis of the feet and 
entitlement to a compensable disability rating for the 
residuals of an injury to the right wrist are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The veteran does not have any residuals of an injury to the 
left hamstring muscle.


CONCLUSION OF LAW

Residuals of an injury to the left hamstring muscle were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a July 2001 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  A letter advising the 
veteran of the evidence needed to establish a disability 
rating and effective date was issued in May 2006.  The claim 
was last readjudicated in July 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  Of note, a July 2005 
response from Maxwell Air Force Base reflects that the 
facility has no medical records pertaining to the veteran.  
Thus, the Board observes that all available service treatment 
records have been associated with the claims file.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the claim, any 
question as to an appropriate disability rating or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the veteran.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, VA medical records, and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

After review, the Board notes that the veteran's service 
treatment records show that he tore his left hamstring muscle 
playing racquetball in May 1985.  A June 1985 treatment note 
reflects that he had no further problems with the left 
hamstring and the diagnosis was that the condition had 
resolved.  A May 1986 examination report reflects that the 
veteran pulled his left hamstring in June 1985 but, except 
for occasional pain, was in good recovery.  A February 1995 
examination report reflects no complaints regarding the left 
hamstring muscle and, other than a right gastroc tear in 
1993, the veteran denied any significant medical history 
since the May 1986 examination.  There are no subsequent 
complaints, findings or treatments regarding the left 
hamstring muscle in service.  Thus, the service treatment 
records indicate that the condition resolved.  

Similarly, post-service medical records fail to show any 
disability of the left hamstring muscle.  Of note, a May 2003 
VA examination report reflects a diagnosis of a history of 
hamstring tear, healed.  Thus, the Board finds that the 
veteran does not have any residuals of an injury to the left 
hamstring muscle.

Given the above, the Board observes that, in the absence of 
proof of a present disability, there can be no valid claim 
for service connection.  See 38 U.S.C.A. §§ 1110, 1131; 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

The Board acknowledges the veteran's contention that he has 
residuals of an injury to the left hamstring muscle in 
service.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  


ORDER

Service connection for the residuals of an injury to the left 
hamstring muscle is denied.




REMAND

Although further delay is regrettable, the Board observes 
that further development is required prior to adjudicating 
the veteran's increased rating claims.

At a September 2006 VA muscles examination, the veteran 
reported that he was participating in vocational 
rehabilitation.  However, his vocational rehabilitation 
records have not been associated with the claims file.  In 
this regard, the Board observes that these records may be 
helpful in adjudicating the veteran's increased rating 
claims.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Associate the veteran's vocational 
rehabilitation records with the claims 
file.

2.  Readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


